In an action, inter alia, to determine plaintiff’s right, title and interest in certain real property, the appeals are from two judgments (one against defendants John Sellazzo and Sellazzo’s Marina, Inc., and the second against defendants Val Craft Inc. and Westerly Marina Inc.) of the Supreme Court, Westchester County, both dated February 23, 1981, which, inter alia, adjudged that appellants had never acquired any right, title or interest in and to the subject premises, dismissed their claims against the State of New York, ordered their ejectment from the subject premises and severed and reserved for further adjudication plaintiff’s claims for money damages against them. Judgments affirmed, with one bill of $50 costs and disbursements payable jointly to respondents, for the reasons stated in the decision of Justice Marbach at Special Term, dated January 8, 1981. The grant of partial summary judgment in favor of plaintiff was proper insofar as no triable issues of fact bave been raised concerning the ejectment issue. Cohalan, J. P., O’Connor, Thompson and Bracken, JJ., concur.